DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4-12, 14-31 allowed.
The following is an examiner’s statement of reasons for allowance:
 	 With respect to claim 4, the prior art of record fails to suggest or disclose wherein the metallic foreign object detector includes a sensor part having at least one antenna coil that receives a magnetic field or current to generate a vibration signal; a vibration time length measurement circuit that measures a vibration time length indicating a length of time required for a vibration of the vibration signal output from the sensor part corresponding to a predetermined wavenumber larger than 1; and
a determination circuit that determines a presence/absence of a metallic foreign object approaching the antenna coil based on the vibration time length and a criterion vibration time length which is a vibration time length obtained in an absence of the approaching metallic foreign object, and wherein a measurement time of the vibration time length is less than a period of a power transmission frequency.
 	Specifically, the closest prior art on record is the Panasonic Corporation (JP 2012244778) which shows the metal object detection circuit does not show wherein the measurement time of the vibration time length is less than a period of a power transmission frequency. 
 	With respect to claim 7, the prior art of record fails to suggest or disclose wherein the metallic foreign object detector includes: a sensor part having at least one antenna coil that receives a magnetic field or current to generate a vibration signal; a vibration time length measurement circuit that measures a vibration time length indicating a length of time required for a vibration of the vibration 
 ` 	With respect to claim 10, the prior art of record fails to suggest or disclose wherein the metallic foreign object detector includes: a sensor part having at least one antenna coil that receives a magnetic field or current to generate a vibration signal; a vibration time length measurement circuit that measures a vibration time length indicating a length of time required for a vibration of the vibration signal output from the sensor part corresponding to a predetermined wavenumber larger than 1; and a determination circuit that determines a presence/absence of a metallic foreign object approaching the antenna coil based on the vibration time length and a criterion vibration time length which is a vibration time length obtained in an absence of the approaching metallic foreign object, and wherein a measurement time of the vibration time length is less than a period of the power transmission frequency.
 	With respect to claim 20, the prior art of record fails to suggest or disclose wherein the metallic foreign object detector includes: a sensor part having at least one antenna coil that receives a magnetic field or current to generate a vibration signal; a vibration time length measurement circuit that measures a vibration time length indicating a length of time required for a vibration of the vibration signal output from the sensor part corresponding to a predetermined wavenumber larger than 1;
a determination circuit that determines a presence/absence of a metallic foreign object approaching the antenna coil based on the vibration time length and a criterion vibration time length which is a vibration time length obtained in an absence of the approaching metallic foreign object; a drive circuit that applies voltage to the at least one antenna coil; a detection circuit that measures a power transmission 
 	With respect to claim 22, the prior art of record fails to suggest or disclose wherein the metallic foreign object detector includes: a sensor part having at least one antenna coil that receives a magnetic field or current to generate a vibration signal; a vibration time length measurement circuit that measures a vibration time length indicating a length of time required for a vibration of the vibration signal output from the sensor part corresponding to a predetermined wavenumber larger than 1;
a determination circuit that determines a presence/absence of a metallic foreign object approaching the antenna coil based on the vibration time length and a criterion vibration time length which is a vibration time length obtained in an absence of the approaching metallic foreign object; a drive circuit that applies voltage to the at least one antenna coil; a detection circuit that measures a power transmission frequency and detects a phase of voltage generated in the at least one antenna coil by a power transmission; and a control circuit that controls a timing of a voltage application performed by the drive circuit based on the power transmission frequency measured by the detection circuit and the phase of voltage detected by the detection circuit.
 	With respect to claim 24, the prior art of record fails to suggest or disclose wherein the metallic foreign object detector includes: a sensor part having at least one antenna coil that receives a magnetic field or current to generate a vibration signal; a vibration time length measurement circuit that measures a vibration time length indicating a length of time required for a vibration of the vibration signal output from the sensor part corresponding to a predetermined wavenumber larger than 1; a determination circuit that determines a presence/absence of a metallic foreign object approaching the antenna coil based on the vibration time length and a criterion vibration time length which is a vibration .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KHAREEM E ALMO/Examiner, Art Unit 2849          
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842